MISCELLANEOUS SUPREME COURT DISPOSITIONS
CERTIFIED QUESTIONS, CERTIFIED APPEALS,
MANDAMUS PROCEEDINGS, AND OTHER MATTERS
April 10, 2008
In the following cases, upon consideration by the court: The petition for peremptory writ of mandamus is allowed. The court has directed that a peremptory writ of mandamus issue. Wherefore,  in the name of the State of Oregon, you are commanded to vacate your order of December 20, 2007, allowing defendant to enter into a diversion program following his guilty plea to driving under the influence of intoxicants.
State v. Flores, Salvador Casillas (S055639)
State v. Frank, Gregory Dean (S055636)
State v. Friedow, Edward Mark (S055633)
State v. Gonzalez, Lionel (S055637)
State v. Hoffman, August Dale (S055641)
State v. Page, Mark Alan (S055638)
State v. Schneider, Douglas William (S055635)
State v. Thomas, James Orrin (S055640)
State v. Van Dyke, Sidney Davis (S055634)
APPEAL DISMISSED
April 10, 2008
Groth v. Hyundai Precision and Ind. Co. Ltd. and Vision Machinery (A121714)(S054761)(S054764)(209 Or App 781)(both petitions). The parties have filed a stipulated motion to dismiss the above-entitled appeal.  The parties have negotiated a settlement.  The motion is granted.